Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 11/15/21 has been received and given full consideration. 

Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action regarding the written description requirement because the arguments of the Applicant are persuasive.
3.	The Examiner is maintaining the obviousness rejections in the previous Office Action because the arguments are not persuasive. Accordingly, This Action Is Made Final.  
4.	The Applicant has argued that “Wang does not teach, inter alia, the mass ratio of the at least one polymer to the at least one lithium salt is between about 1:10’ and about 1:1. Indeed, the Office Action agrees since claim 12 which contained this limitation was not rejected…As stated in the Office Action, Wunder teaches a polymer/solvent mass ratio of less than 2/5. While Wunder may disclose polymer and lithium salt mixtures, Wunder does not disclose a polymer/salt ratio as recited in claim 12. The polymer/solvent ratio is a notable metric in Wunder because Wunder discloses gel electrolytes that have variable conductivity depending on the polymer/solvent ratio, as described in col. 2, ll. 11-15. As the electrolytes of the present invention are solid 
5.	The arguments of the Applicant above are not persuasive because Wunder’s of a polymer/solvent mass ratio in gel electrolytes is usually less than 2/5 for the benefit of dimensionally stable films, which are noncorrosive and not subject to leakage (col. 4 ln 3-8) would have motivated a skilled artisan to have modified Wang’s polymer/salt with a similar ratio. Furthermore, the Applicant has provided no evidence that the claimed mass ratio of the at least one polymer to the at least one lithium salt is between about 1:107 and about 1:1. The instant specification only provides evidence that LiTFSI salt in water mixed with PEO polymer (MW=1 million) (10:3 mass ratio) hot-pressed at 85° C.). The instant specification appears to show that the claimed invention probably has results over a much narrow polymer/salt ratio range. So it is suggested that the Applicant shows evidence of improved results over the claimed inventive range.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

6.	Claims 1-4, 6-9-11, 13, 14, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20160351968) in view of Wunder et al. (US 6232019).
7.	Regarding claims 1-4, 6-7, 9-11, 14, 15, 18, 20 Wang teaches an electrochemical battery cell [0187] comprising an anode; and a cathode [0161] and an electrolyte [0140] comprising
(a)    at least one lithium salt in water (LiN(SO2CF3)2 (LiTFSI) in H2O) ([0140, [0168]; and
(b)    at least one polymer (polyethylene oxide) [0150-0151]; wherein the molality of the lithium salt to water is about 24 molal (mol/kg) (see Fig. below) or 22.2 molal (22.2 m) [0168] and wherein the ionic conductivity of the electrolyte at 25 °C (room temperature) [0073] is 8 mS/cm [0168].
8.	It is inherent that Wang teaches the properties in claims 14 and 15 because Wang teaches the same composition of Applicant.
9.	Regarding claim 20, Wang teaches the cathode is magnesium [0128].

    PNG
    media_image1.png
    592
    613
    media_image1.png
    Greyscale

10.	Regarding claim 11, Wang teaches the ionic liquid comprises a cation selected from sulfonium (trifluoromethanesulfonic acid) [0150-0151].
11.	However, they are silent about the claimed polymer/salt ratio range and the limitations of claims 8 and 13.
12.	 Wunder teaches a polymer having molecular weight (ca. 1,000,000) (summary of the invention) and polymer/solvent mass ratio in gel electrolytes is usually less than 2/5 for the benefit of dimensionally stable films, which are noncorrosive and not subject to leakage (col. 4 ln 3-8).
13.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Wunder’s .

14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160351968) in view of Wunder et al. (US 6232019) as applied to claim 1 and further in view of Suo et al. (Angew. Chem. Int. Ed. 2016, 55, 7136 –7141).
15.	Regarding claim 17, the complete discussion of Wang and Wunder as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 17.
16.	 Wunder teaches a polymer having molecular weight (ca. 1,000,000) (summary of the invention) in gel electrolytes for the benefit of dimensionally stable films, which are noncorrosive and not subject to leakage (col. 4 ln 3-8).
17.	Suo teaches an electrolyte comprising a concentration of 21 molal of LiTFSI (page 7136, right column) for the benefit of a more effective formation of a protective interphase on the anode along with further suppression of water activities at both anode and cathode surfaces (abstract)
18.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Wunder teachings of a polymer having molecular weight (ca. 1,000,000) (summary of the invention) in gel electrolytes for the benefit of dimensionally stable films, which are noncorrosive and not subject to leakage, in addition to Suo’s teachings of an electrolyte comprising a concentration of 21 molal of LiTFSI  for the benefit of a more effective .

19.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160351968) in view of Wunder et al. (US 6232019)
as applied to claim 18 in view of Giroud et al. (US20130126803).
20.	Regarding claims 21 and 22, the complete discussion of Wang and Wunder as applied to claim 18 is incorporated herein. However, they are silent about the limitations of claims 21 and 22.
21.	 Giroud teaches a negative electrode containing LiFePO4 [0022] or LiMn2O4 [0040-0041] and a cathode comprising aluminum [0052] and sulfur [0040] for the benefit of electrochemical properties that give good performances, in particular in terms of potential and stability of the charge and discharge capacity [0003]
22.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Giroud’s teachings of a negative electrode containing LiFePO4 [0022] or LiMn2O4 [0040-0041] and a cathode comprising aluminum [0052] and sulfur [0040] for the benefit of electrochemical properties that give good performances, in particular in terms of potential and stability of the charge and discharge capacity [0003]


23.	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160351968) in view of Wunder et al. (US 6232019).
as applied to claims 1 and 18 in view of Hirashita et al. (US 20140220476).
24.	Regarding claims 16 and 19, the complete discussion of Wang and Wunder as applied to claim 18 is incorporated herein. However, they are silent about the limitations of claims 16 and 19.
25.	 Hirashita teaches a lithium battery [0108] comprising an electrolyte, comprising: (a) at least one lithium salt (lithium bis(trifluoromethanesulfonyl) amide [0148] in water [0021]; and (b) at least one polymer (polyacrylonitrile); [0069] wherein the molality of the lithium salt to water is 1.40 mol/kg [0152], and wherein the ionic conductivity of the electrolyte at 25 °C is 0.81 mS/cm [0054], and an anode comprising lithium-titanium oxide (Li2TiO3) [0099-0100] and cathode comprising lithium [0078-0079] for the benefit of a battery that can respond to the need for both higher capacity and higher output [0204].
26.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Hirashita’s above teachings for the benefit of a battery that can respond to the need for both higher capacity and higher output.

27.	Claims 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160351968) in view of Wunder et al. (US 6232019) and further in view of Hoshiba et al. (US 20130157143).
28.	Regarding claims 24, 25 and 27, Wang teaches an electrolyte [0140] comprising
(a)    at least one lithium salt in water (LiN(SO2CF3)2 (LiTFSI) in H2O) ([0140, [0168]; and

29.	Wang teaches the electrolyte is a thin film having a thickness of less than 50 micron (reads on about 50 micron) [0005].

    PNG
    media_image1.png
    592
    613
    media_image1.png
    Greyscale

30.	Wang is silent about the polymer/salt ratio and pressing the admixture at a temperature between about 30 °C and about 150 °C and at a pressure between about 0.2 metric tons and about 2 metric tons.

32.	Hoshiba teaches applying a pressure of about 4 tons per square meter on an electrolyte layer to form an integrally molded structure [0073].
33.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Hoshiba teachings of applying a pressure of about 4 tons per square meter on an electrolyte layer to form an integrally molded structure, in addition to using Wunder’s teachings of a polymer and polymer/solvent mass ratio in gel electrolytes is usually less than 2/5 for the benefit of dimensionally stable films, which are noncorrosive and not subject to leakage (col. 4 ln 3-8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722